United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-1784
                                   ___________

Richard Robert Johnson,              *
                                     *
           Appellant,                *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * District of Minnesota.
Darin Lee Haugland; Dr. Dean A. Lee, *
                                     * [UNPUBLISHED]
           Appellee.                 *
                                ___________

                             Submitted: February 1, 2006
                                Filed: February 22, 2006
                                 ___________

Before MURPHY, HANSEN, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

      Minnesota inmate Richard Johnson filed this 42 U.S.C. § 1983 action against
a doctor and a physical therapist, alleging they showed deliberate indifference to his
serious medical needs in treating his injured left knee. Johnson appeals the district
court’s1 adverse grant of summary judgment, and he challenges orders denying his
motions to recuse and for a default judgment. Following careful review of the record


      1
        The Honorable Ann D. Montgomery, United States District Judge for the
District of Minnesota, adopting the report and recommendations of the Honorable
Susan Richard Nelson, United States Magistrate Judge for the District of Minnesota.
and the briefs, we find no grounds for reversal, and we affirm for the reasons stated
by the district court. See 8th Cir. R. 47B.
                        ______________________________




                                         -2-